1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a packet data unit (PDU), determining a parameter, determining whether a certain condition is met, and performing deciphering of the PDU. 
The receiving/determining/deciphering of a packet data unit is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “performed by a user equipment”, nothing in the claim element precludes the step from practically being performed by in the mind.  For example, the receiving step does not preclude reading and perceiving a display of a PDU; determining steps does not preclude mentally performing logical determinations; and performing deciphering does not preclude mental calculation to decipher the PDU.  
This judicial exception is not integrated into a practical application because the claim only recite “performed by a user equipment”.  Even if the preamble is integrated into the claim, it is recited at a high level of generality such that it amounts no more than merely instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, claims 4 and 12, on the other hand, are patent eligible because they include the limitation of “indicating the failure … to an upper layer of the PDCP”.  The indicating step can only be performed by a machine such as the user equipment.  The applicant could overcome this rejection by adding the steps similar to that of claims 4 and 12.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu; Chih-Hsiang	 US PGPUB 20190053113 A1, in view of Sammour; Mohammed et al. US PGPUB 20090103445 A1.
Regarding claim 1. Wu teaches A method, performed by a user equipment (UE), of deciphering data in wireless communication system, the method comprising: 
receiving a packet data convergence protocol (PDCP) data packet data unit (PDU) ([0077] after receiving the PDCP Data PDU from the lower layer.) ; 
determining a RCVD_COUNT of the PDCP data PDU; (Ibid. the UE/the first BS/the second BS determines the COUNT value of the PDCP Data PDU, i.e., a RCVD_COUNT, via the PDCP entity associated to the RB,)
determining whether integrity protection is performed to the PDCP data PDU; (¶0078, In one example, the UE/the first BS/the second BS performs a deciphering and an integrity verification of the PDCP Data PDU according to the RCVD_COUNT, after determining the RCVD_COUNT. If the integrity verification fails,) and 
deciphering of the PDCP data PDU using the RCVD_COUNT,  ([¶0078] perform deciphering and integrity verification of the PDCP PDU using COUNT= RCVD_COUNT)
wherein the RCVD_COUNT is determined based on a hyper frame number (HFN) of the PDCP data PDU ([0077] the RCVD_COUNT is between a RCVD_HFN and a RCVD_SN (i.e., Ibid. The RCVD_HFN is equal to a HFN(RX_DELIV) plus 1, if the RCVD_SN is smaller than a SN(RX_DELIV) minus a Window_Size.) , and
wherein RX_DELIV is a count value of a first PDCP service data unit (SDU) not delivered to an upper layer of PDCP and waiting to be delivered to the upper layer of PDCP.  ([0023] The RX_DELIV indicates a COUNT value of a first PDCP SDU not delivered to upper layers, but still waited for.) 
Wu does not teach 
performing, based on whether the integrity protection is performed to the PDCP data PDU, deciphering of the PDCP data PDU 
	However, Sammour teaches 
performing, based on whether the integrity protection is performed to the PDCP data PDU, deciphering of the PDCP data PDU ([0011] the integrity checking could be performed before or after deciphering.)
in order to improve reliability and performance by enhancing the interaction between layers in the protocol stack.
Wu and Sammour are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Wu with the technique of deciphering after integrity protection check in order to improve reliability and performance by enhancing the interaction between layers in the protocol stack.

Regarding claim 2. Wu and Sammour teaches The method of claim 1, wherein the performing of the deciphering of the PDCP data PDU comprises: performing deciphering of the PDCP data PDU using 
if the integrity protection is performed to the PDCP data PDU, ( Sammour [0011] the integrity checking could be performed before or after deciphering.)
 and performing integrity verification of the deciphered PDCP data PDU.  (Sammour [0011])
Wu and Sammour are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Wu with the technique of deciphering after integrity protection check in order to improve reliability and performance by enhancing the interaction between layers in the protocol stack.

Regarding claim 3. Wu and Sammour teaches The method of claim 2, further comprising: discarding the PDCP data PDU if the integrity verification of the deciphered PDCP data PDU fails. 

Regarding claim 4. Wu and Sammour teaches The method of claim 2, and Wu teaches 
further comprising: indicating the failure of the integrity verification to an upper layer of the PDCP gif the integrity verification of the deciphered PDCP data PDU fails. ([0078], If the integrity verification fails, the UE/the first BS/the second BS indicates an integrity verification failure to an upper layer and discards the PDCP Data PDU.)

Regarding claim 8. Wu and Sammour teaches The method of claim 1, wherein the determining of the RCVD_COUNT of the PDCP data PDU comprises: comparing the SN of the PDCP data PDU to an SN of the RX_DELIV, and determining, according to a result of the comparing, an HFN of the PDCP data PDU based on HFN of the RX_DELIV. ([0077] the RCVD_COUNT is between a RCVD_HFN and a RCVD_SN (i.e., 

Regarding claim 9-12. Wu teaches A user equipment (UE) deciphering data in wireless communication system, the UE comprising: a transceiver; (Fig. 2, 220, ¶0015 The at least one communication interfacing device 220 includes at least one transceiver ) and at least one controller coupled with the transceiver (Fig. 2, 200 processing circuit), the at least one controller configured to:  performing the method of claims 1-4. 

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Sammour as applied to claim 1 and 2 above, and further in view of YI; Seungjune et al. US PGPUB 20190044880 A1.

Regarding claim 5. Wu and Sammour teaches The method of claim 2, but they don’t teach 
further comprising: discarding the PDCP data PDU if the RCVD_COUNT is smaller than the RX_DELIV or if a PDCP data PDU corresponding to the RCVD_COUNT is received before receiving the PDCP data PDU. 
However, Yi teaches further comprising: discarding the PDCP data PDU if the RCVD_COUNT is smaller than the RX_DELIV or if a PDCP data PDU corresponding to the RCVD_COUNT is received before receiving the PDCP data PDU.  ([0090]the UE shall discard the PDCP PDU when the PDCP PDU is received outside the reordering window (i.e. if RCVD_COUNT<RX_ DELIV, or the PDCP Data PDU with COUNT= RCVD_COUNT has been received before).)
In order to improve mobile broadband communication by adapting PDCP process for the next generation New Radio (¶0008)


Regarding claim 6. Wu and Sammour teaches The method of claim 1, further comprising: but it does not teach 
discarding the PDCP data PDU if the RCVD_COUNT is smaller than the RX_DELIV or if a PDCP data PDU corresponding to the RCVD_COUNT is received before receiving the PDCP data PDU.  
However, Yi teaches 
discarding the PDCP data PDU if the RCVD_COUNT is smaller than the RX_DELIV or if a PDCP data PDU corresponding to the RCVD_COUNT is received before receiving the PDCP data PDU.  (¶0099, if RCVD_COUNT<RX_ DELIV, the PDCP Data PDU is discarded.)
In order to improve mobile broadband communication by adapting PDCP process for the next generation New Radio (¶0008)
Wu and YI are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Wu with the technique of NR PDCP process in order to improve mobile broadband communication.

Regarding claim 13-14. Wu teaches A user equipment (UE) deciphering data in wireless communication system, the UE comprising: a transceiver; (Fig. 2, 220, ¶0015 The at least one communication interfacing device 220 includes at least one transceiver ) and at least one controller , 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Sammour and Yi as applied to claim 6 above, and further in view of SHARMA; Vivek et al. US PGPUB 20210100063 A1.
Regarding claim 7. WU, Sammour and Yi teaches The method of claim 6, and they don’t teach 
further comprising: performing the deciphering of the PDCP data PDU using the RCVD_COUNT  if the PDCP data PDU is not discarded and if the integrity protection is not performed to the PDCP data PDU. 
However, Sharma teaches 
performing the deciphering of the PDCP data PDU using the RCVD_COUNT  ([0054] decipher and verify the integrity of the PDU (if applicable) using COUNT based on RX_HFN and the received PDCP SN as specified in the subclauses 5.6 and 5.7, respectively; ) if the PDCP data PDU is not discarded and if the integrity protection is not performed to the PDCP data PDU.  ( [0055] if integrity verification is applicable and the integrity verification is passed successfully;)
	in order to improve PDCP compatibility between NR and LTE by adapt the protocol.  ([0006])

Regarding claim 15. Wu teaches A user equipment (UE) deciphering data in wireless communication system, the UE comprising: a transceiver; (Fig. 2, 220, ¶0015 The at least one communication interfacing device 220 includes at least one transceiver ) and at least one controller coupled with the transceiver (Fig. 2, 200 processing circuit), the at least one controller configured to:  performing the method of claims 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468